DETAILED ACTION
	Claims 1-17 and 29 are pending in the present application file.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority to 62/815,785 filed on March 8, 2019 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statements filed on May 8, 2020, September 7, 2022, and September 9, 2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Riordan (USPN 5,334,509).
Riordan teaches a solution that contains acridine orange in an amount of 14.4 ug/mL (0.0144 g/L) in PBS (phosphate buffered saline, which is a combination of a phosphate salt and sodium chloride) that does not contain acetic acid.  See Example 1, column 8.  While the specifics of the solution are not shown in the examples, Riordan teaches general guidance that the solution is isotonic, would have a pH of 5.0-8.0 (which PBS normally controls the pH of a solution to 7.4,) and where the acridine orange is either the base compound with a chloride counterion (CAS 65-61-2) or with a zinc chloride counterion (CAS 10127-02-3.)  See column 1, lines 49 through column 2, line 35 and column 4, line 49 through column 5, line 44.
Riordan does not exemplify where acridine orange is present in a concentration of 0.5 g/L to 0.9 g/L or the specific concentrations of sodium chloride, potassium dihydrogen phosphate, or disodium hydrogen phosphate.
Riordan teaches that the concentration of the acridine orange agent is between 0.04 ug/mL (0.0004 g/L) to 5 mg/mL (5 g/L).  Additionally, Riordan teaches that the isotonic solution exhibits an osmolality of 200 mOsm/L to 400 mOsm/L and contains one or more of sodium chloride, potassium dihydrogen phosphate, and disodium hydrogen phosphate.  See column 5, line 61 through column 6, line 25.  While Riordan does not describe the concentration of sodium chloride, potassium dihydrogen phosphate, and disodium hydrogen phosphate, the ranges of osmolality provided would allow the person of ordinary skill in the art to routinely optimize the concentrations of the salts to yield a phosphate buffered saline solution with the claimed ranges to meet Riordan’s osmolality ranges.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The person of ordinary skill in the art would be motivated to modify the staining agent of Riordan to arrive at the presently claimed staining agent as the general conditions for making the staining agent have been described by Riordan including overlapping ranges for pH, amount of acridine orange, and the osmolality of the buffered solution.  There would be a reasonable expectation of success as the person of ordinary skill in the art would be staying within the guidance provided by Riordan and the presently claimed invention is encompassed within the disclosed ranges of Riordan.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1-17 and 29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626